Plaintiffs in error were convicted in the county court of Comanche county of the crime of disturbing a public assembly and the punishment of the defendant Pointer fixed by the court at a fine of $150 and imprisonment in the county jail for 30 days, and the punishment of the defendant Hendricks fixed by the court at a fine of $50 and imprisonment in the county jail for 15 days.
Judgment was rendered on the 3d day of March, 1930, and the appeal filed in this court on the 1st day of July, 1930, and no briefs were filed and no appearance for oral argument made.
An examination of the record discloses that the evidence is sufficient to support the verdict of the jury, and that no reversible errors were committed by the trial court.
The cause is therefore affirmed.